DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-23, 25 and 27-42] are allowed.

3. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, none of the prior art on the record either in combination or alone  teaches or reasonably suggests: a camera comprising: the camera controller being responsive to the user input to change the camera control instructions stored on the tangible storage medium; and the camera module connector and control module connector are configured to connect to each other to communicatively couple the camera controller with the image sensor; and wherein the camera control instructions, when executed by the camera controller, when the camera module connector and control module connector are connected to each other, control operation of the image sensor; in conjunction with the other limitation of the claim.
Claims 2-18 and 21 are allowed due to their director in direct limitation on claim 1.

Re Claim [19], none of the prior art on the record either in combination or alone teaches or reasonably suggests: a game camera comprising: a housing supporting the image sensor, the motion sensor, the light source, the user input, and the display, the housing including mounting structure configured to mount the housing to a tree; wherein the display is concealed from the user when the display is supported by the housing, the display being selectively disconnectable from the housing to permit the user access to the display; in conjunction with the other limitation of the claim.
 Claims 22-23,25, and 27-42 are allowed due to their direct or indirect dependency on claim 19.

Re Claim [20], none of the prior art on the record either in combination or alone  teaches or reasonably suggests: a camera comprising: the camera control module including a control module body, the user interface being supported by the control module body, the control module body including a power source receiver configured to receive a power source for providing electrical power to the image sensor, light source, and camera control module, the power source receiver defining a power source receiving space sized and shaped to receive the power source; a camera body supporting the image sensor, light source, and camera control module,; a battery holder configured to releasably hold at least one disposable battery, the battery holder sized and shaped to be received by in the power source receiving space of the power source receiver for providing electrical power to the image sensor, light source, and camera control module from the at least one disposable battery; a rechargeable battery pack comprising a housing enclosing a rechargeable battery, the rechargeable battery pack being sized and shaped to be received by in the power source receiving space of the power source receiver for providing electrical power to the image sensor,
light source, and camera control module from the rechargeable battery; and wherein the battery holder and rechargeable battery pack are configured to be interchangeably received by in the power source receiving space of the power source receiver for providing electrical power to the image sensor, light source, and camera control module using the battery holder or the rechargeable battery pack; in conjunction with the other limitation of the claim.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698